Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/450,616 which is a CON of 11,232,798 (16/880,501).  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,232,798. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations, where the application claim limitations are a broader version than the patent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to remove limitations and still accomplish the desired objective of obtaining scores indicative of performance of a first person during a conversation (“omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.  In re Karlson, 136 USPQ 184.)

17/450,616
Claim 1
An apparatus comprising: a memory; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: receive an audio signal of a conversation between a first person and a second person; receive a plurality of vectors corresponding to a plurality of words spoken during the conversation, each vector of the plurality of vectors indicative of a meaning of a word of the plurality of words; compare the audio signal to the plurality of vectors using a neural network to produce a singular value decomposition; generate, based on the singular value decomposition, a first score indicative of a pronunciation of the plurality of words during the conversation; receive a second score indicative of how attentive the first person was to the second person during the conversation; and combine the first and second scores to produce a third score indicative of a performance of the first person during the conversation.
11,232,798
Claim 1
An apparatus comprising: a memory; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: receive an audio signal of a conversation between a first person and a second person; receive a plurality of vectors corresponding to a plurality of words spoken during the conversation, each vector of the plurality of vectors indicative of a meaning of a word of the plurality of words; compare the audio signal to the plurality of vectors using a neural network to produce a singular value decomposition; generate, based on the singular value decomposition, a first score indicative of a pronunciation of the plurality of words during the conversation; receive a second score indicative of how attentive the first person was to the second person during the conversation; receive a third score indicative of how pleased the second person was with the first person during the conversation; and combine the first, second, and third scores to produce a fourth score indicative of a performance of the first person during the conversation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655